                                  IN UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF ARKANSAS
                                        TEXARKANA DIVISION



JENNIFER HOSEY                                                                                            PLAINTIFF

vs.                                                 Civil No. 4:18-cv-4049

ANDREW SAUL 1,                                                                                           DEFENDANT
Commissioner, Social Security Administration


                                          MEMORANDUM OPINION

         Plaintiff, Sandra Lamberton, brings this action under 42 U.S.C. § 405(g), seeking judicial

review of a decision of the Commissioner of Social Security Administration (Commissioner)

denying her claim for a period of disability and disability insurance benefits (“DIB”) under Title

II of the Social Security Act (hereinafter “the Act”), 42 U.S.C. §§ 423(d)(1)(A).

         The Parties have consented to the jurisdiction of a magistrate judge to conduct any and all

proceedings in this case, including conducting the trial, ordering the entry of a final judgment, and

conducting all post-judgment proceedings.                  ECF No. 7.        Pursuant to this authority, the Court

issues this memorandum opinion and orders the entry of a final judgment in this matter.

1.       Background:

         Plaintiff protectively filed her application for DIB on July 19, 2012. (Tr. 138, 277) 2. In

her application, Plaintiff alleged being disabled due to carpal tunnel syndrome and cervical disc

degenerative [sic] with an alleged onset date of July 19, 2012. (Tr. 36, 138, 327). These



1
 Andrew M. Saul has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant, pursuant to
Rule 25(d)(1) of the Federal Rules of Civil Procedure.
2 References to the Transcript will be (Tr. ___) and refer to the document filed at ECF No. 10, These references are
to the page number of the transcript itself not the ECF page number.
                                                              1
applications were denied initially and again upon reconsideration. (Tr. 138). Plaintiff requested

an administrative hearing and that administrative hearing was held on November 13, 2013. (Tr.

83-120). At this hearing, Plaintiff was present and was represented by attorney Greg Giles.

(Tr.83). Plaintiff and a Vocational Expert (“VE”) testified at the hearing. (Tr. 83-120).

       Following the hearing, on October 17, 2014, the ALJ entered an unfavorable decision. (Tr.

134-57). The ALJ found Plaintiff had last met the insured status requirements of the Act through

December 31, 2017. (Tr. 141, Finding 1). The ALJ also found Plaintiff had not engaged in

substantial gainful activity since her alleged onset date. (Tr. 141, Finding 2). The ALJ determined

Plaintiff had the following severe impairments: disorders of the back, carpal tunnel, and obesity.

(Tr. 141, Finding 3). Despite being severe, the ALJ determined those impairments did not meet

or medically equal the requirements of any of the Listings of Impairments in 20 CFR Part 404,

Subpart P, Appendix 1 (“Listings:”). (Tr. 141-43, Finding 4).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her

RFC. (Tr. 143-50, Finding 5). First, the ALJ evaluated Plaintiff’s subjective complaints and

found her claimed limitations were not entirely credible. Id. Second, the ALJ determined

Plaintiff retained the RFC to:

       [P]erform light work. She can sit, stand that [sic], and/or walk for about six hours in an
       eight-hour workday. She should not do hand controls, but is not limited in pushing or
       pulling with her lower extremities. She should not climb ladders, ropes, or scaffolds more
       than occasionally, but is not limited in doing all other postural activities. She is not limited
       in reaching in any direction and in gross manipulation such as handling, but is limited in
       fingering and should not do fine manipulation. She has no visual, communicative, or
       environmental limitations.
       Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 151-52, Finding

6).   The ALJ determined Plaintiff was capable of performing her past relevant work as a


                                                  2
housekeeper, DOT code 323.687-014. Id. The ALJ based this determination upon the testimony

of the VE. Id. The ALJ found that, in the alternative, there were jobs in the significant numbers

in the national economy that Plaintiff could perform. (Tr. 152-53, Finding 10). The ALJ found

Plaintiff could perform the representative occupations of: sales attendant with approximately

40,000 jobs in the nation, laundry folder with approximately 22,000 jobs in the nation, or a

furniture retail clerk with approximately 15,000 jobs in the nation. (Tr. 153). Based upon this

finding, the ALJ determined Plaintiff had not been under a disability, as defined in the Act, from

her onset date of July 19, 2012, through the date of his decision. (Tr. 153, Finding 11).

       Thereafter, Plaintiff requested the Appeals Council’s review of the ALJ’s decision. (Tr.

219). On January 27, 2016, the Appeals Council granted Plaintiff’s request for review and

remanded the case. (Tr. 160-162). They found that the ALJ erred on three points: 1) Plaintiff’s

RFC was more restrictive than the hypothetical posed to the vocational expert, compromising the

applicability of the vocational expert’s testimony evidence; 2) The ALJ did not adequately address

Plaintiff’s shoulder impairment at step two or in the RFC, further analysis was found to be

warranted; 3) The ALJ did not adequately evaluate the credibility of Plaintiff’s allegations,

including her alleged inability to sit for more than three hours or stand and walk for one hour. (Tr.

160-61). The Appeals Council ordered that upon remand the ALJ would: 1) Give further

consideration to the nature and severity of Plaintiff’s alleged conditions, including whether they

were medically determinable and whether they were severe; 2) Further evaluate Plaintiff’s

subjective complaints and provide rationale in accordance with the disability regulations; 3) Give

further consideration to Plaintiff’s maximum RFC and provide rationale with specific references

to evidence of record in support of the assessed limitations; and, 4) If warranted, obtain

supplemental evidence from a vocational expert. (Tr. 161).

                                                 3
       A second administrative hearing was held on July 17, 2017. (Tr. 53-81). At this hearing,

Plaintiff was present and was represented by attorney Greg Giles. (Tr. 53). Plaintiff and a

Vocational Expert (“VE”) testified at the hearing. (Tr. 53-81).

       Following the hearing, on August 30, 2017, the ALJ entered an unfavorable decision. (Tr.

33-52). The ALJ found Plaintiff had last met the insured status requirements of the Act through

December 31, 2017. (Tr. 38, Finding 1). The ALJ also found Plaintiff had not engaged in

substantial gainful activity since her alleged onset date. (Tr. 38, Finding 2). The ALJ determined

Plaintiff had the following severe impairments: degenerative disease of the right shoulder and

cervical spine, with arm pain; bilateral carpal tunnel syndrome; diabetes mellitus; and obesity.

(Tr. 38-39, Finding 3). Despite being severe, the ALJ determined those impairments did not meet

or medically equal the requirements of any of the Listings of Impairments in 20 CFR Part 404,

Subpart P, Appendix 1 (“Listings:”). (Tr. 39, Finding 4).

       In this decision, the ALJ evaluated Plaintiff’s subjective complaints and determined her

RFC. (Tr. 39-44, Finding 5). First, the ALJ evaluated Plaintiff’s subjective complaints and

found her claimed limitations were not entirely credible. Id. Second, the ALJ determined

Plaintiff retained the RFC to:

       [P]erform light work as defined in 20 CFR 404.157(b). Specifically, the claimant can lift
       and carry, push and pull, up to 20 pounds occasionally and 10 pounds frequently. The
       claimant can stand and/or walk, and sit for six hours in an eight-hour workday. The
       claimant can frequently climb, but never climb ladders, ropes, or scaffolds. The claimant
       can occasionally reach overhead, and can otherwise frequently perform reaching, handling
       and fingering. The claimant can frequently balance, stoop, crouch, kneel, and crawl.
       Id.

       The ALJ then evaluated Plaintiff’s Past Relevant Work (“PRW”). (Tr. 44-46, Finding 6).

The ALJ determined Plaintiff was capable of performing her past relevant work as a small parts

assembler, DOT code 706.684-22. Id. The ALJ based this determination upon the testimony of

                                                4
the VE. Id. The ALJ found that, in the alternative, there were jobs in the significant numbers in

the national economy that Plaintiff could perform. (Tr. 45-46). The ALJ found that even if the

RFC restricted handling and fingering to occasional, there would be an adequate number of light

and sedentary job available including: call out operator, with approximately 12,500 jobs in the

nation, or a counter clerk with approximately 18,000 jobs in the nation. (Tr. 46). Based upon

this finding, the ALJ determined Plaintiff had not been under a disability, as defined in the Act,

from her onset date of July 19, 2012, through the date of his decision. (Tr. 46, Finding 11).

        Thereafter, Plaintiff requested the Appeals Council’s review of the ALJ’s decision. (Tr.

219).   On March 20, 2018, the Appeals Council declined to review the ALJ’s disability

determination. (Tr. 1-4). On August 14, 2018, Plaintiff filed the present appeal. ECF No. 1.

Both Parties have filed appeal briefs. ECF Nos. 12, 13. This case is now ready for decision.

2.      Applicable Law:

        It is well-established that a claimant for Social Security disability benefits has the burden

of proving his or her disability by establishing a physical or mental disability that lasted at least

one year and that prevents him or her from engaging in any substantial gainful activity. See Cox

v. Apfel, 160 F.3d 1203, 1206 (8th Cir. 1998); 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The

Act defines a “physical or mental impairment” as “an impairment that results from anatomical,

physiological, or psychological abnormalities which are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. §§ 423(d)(3), 1382(3)(c). A plaintiff

must show that his or her disability, not simply his or her impairment, has lasted for at least twelve

consecutive months. See 42 U.S.C. § 423(d)(1)(A).

        To determine whether the adult claimant suffers from a disability, the Commissioner uses

the familiar five-step sequential evaluation. He determines: (1) whether the claimant is presently

                                                  5
engaged in a “substantial gainful activity”; (2) whether the claimant has a severe impairment that

significantly limits the claimant’s physical or mental ability to perform basic work activities; (3)

whether the claimant has an impairment that meets or equals a presumptively disabling impairment

listed in the regulations (if so, the claimant is disabled without regard to age, education, and work

experience); (4) whether the claimant has the Residual Functional Capacity (RFC) to perform his

or her past relevant work; and (5) if the claimant cannot perform the past work, the burden shifts

to the Commissioner to prove that there are other jobs in the national economy that the claimant

can perform. See Cox, 160 F.3d at 1206; 20 C.F.R. §§ 404.1520(a)-(f). The fact finder only

considers the plaintiff’s age, education, and work experience in light of his or her RFC if the final

stage of this analysis is reached. See 20 C.F.R. §§ 404.1520, 416.920 (2003).

3.     Discussion:

        Plaintiff brings the present appeal claiming the ALJ erred on three points: 1) failing to

consider whether Plaintiff was eligible for a closed period of eligibility; 2) the ALJ’s RFC

assessment at the light exertional level was not supported by substantial evidence; and 3) failing

to follow the Appeals Council order regarding Plaintiff’s right shoulder. ECF No. 12, P. 1. In

response, Defendant argues the ALJ’s decision was supported by substantial evidence, the Plaintiff

did not show a 12-month period of disabling impairment, and the ALJ complied with the Appeals

Council’s remand order. ECF No. 13, pp. 5-12.

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance, but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

                                                 6
964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and in the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, 364 Fed.

Appx. 307 (8th Cir. 2010) (district court summarily affirmed the ALJ).

4.     Conclusion:

       Based on the foregoing, the undersigned finds that the decision of the ALJ, denying
benefits to Plaintiff, is supported by substantial evidence and should be affirmed. A judgment
incorporating these findings will be entered pursuant to Federal Rules of Civil Procedure 52 and
58.
       ENTERED this 26th day of August 2019.


                                                      Barry A. Bryant
                                                    /s/
                                                    HON. BARRY A. BRYANT
                                                    U.S. MAGISTRATE JUDGE




                                                7
